DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claims 41 and 46 to obviate claim objections. It has been verified that no new matter has been added.

Election/Restrictions
Claim 57 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 38-56 have been considered on the merits.

Priority
	Applicant updated the Application Data Sheet (ADS) by adding the Access Control Code for the foreign priority document (GB1423084.1) that would allow retrieval of a certified copy of said document. It should be noted that under the priority document exchange program, applicant bears responsibility for ensuring that a copy of the foreign application is received by the office from the participating foreign intellectual property office, or a certified copy of the foreign priority, is filed within the time period specified in 37 CFR 1.55(g)(1).

Information Disclosure Statement 
The Information Disclosure Statement (IDS) submitted on 12/29/2020 and 3/23/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Objections
RE: Objection to claims
	The minor informalities in claims 41 and 56 have been corrected, thereby overcoming the claim objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 38-56 under 35 U.S.C. 112(a)
	The statement provided by the Applicant regarding public availability of the biological deposit upon allowance is sufficient to overcome the rejections, which have been withdrawn.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

RE: Rejection of claims 38-39, 41, 44-50, and 52-54 under 35 U.S.C. 102(a)(2) as
being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over
Feng et al.
	Applicant traverses the 102(a)(2) rejections because Feng et al. does not teach every element of the claims, particularly a pharmaceutical composition comprising “Bacteroides thetaiotamicron bacteria deposited under accession number NCIMB 42341”. With regards to the 103 rejections, Applicant contends that the Office has not articulated any reasoning with some rational underpinning to support the conclusion that Feng et al.’s B. thetaiotamicron strains is equivalent to the recited bacterial strain. It is also argued that the combination of references do not provide a motivation to use B. thetaiotamicron NCIMB 42341 for treating an inflammatory disorder.
	The traversal been fully considered but is found unpersuasive. Feng et al.’s B. thetaiotaomicron strains ATCCC 29148, ATCC 700349, or ATCC 29741 indeed do not have identical accession numbers as the instant application’s B. thetaiotamicron NCIMB 42341. But as set forth in the last office action, Feng et al. teaches that the three B. thetaiotamicron strains have anti-inflammatory activities. Experimental results demonstrate that these disclosed strains reduced occurrence of arthritis and inhibited the secretion of inflammatory factors IL-12, IFN-[Symbol font/0x67] and TNF-[Symbol font/0x61] (par. [0128]). Since the prior art strains and the recited strain possess the same property of being able to inhibit inflammation and treat/prevent rheumatoid arthritis, there is a reasonable probability B. thetaiotamicron NCIMB 42341. Furthermore, Applicant has no evidence that clearly proves they are not the same. 
With regards to the other cited references used in the 103 rejections, Kelly [I] (US 2003/0133875 A1) is only applied to address a dependent claim’s requirement that the inflammatory disorder is one that affects a section of an alimentary canal or an epithelial cell. Kelly [II] (WO 2013/050792 A1), on the other hand, is only combined with Feng et al. to show that it is obvious to add Roseburia hominis to the disclosed pharmaceutical composition.
	Thus, the rejections of record have been maintained.

Maintained rejections
Claims 38-39, 41, 44-50, and 52-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng et al. (Pub. No. CN 104546935 A; English translation).
According to Feng et al., rheumatoid arthritis is a systematic autoimmune disease primarily involving the joint synovium, wherein inflammation mainly manifests as synovial edema and synovitis in the acute phase. If not treated in time, vasospasm develops in the synovium and synovial cells proliferate, leading to destruction of articular cartilage, inflammation of the bone tissue, necrosis, and proliferation of fibrous connective tissue. Chronic inflammatory processes cause joint dysfunction that can cause permanent disability (par. [0004]).
As an alternative to drug therapy and gene therapy that can pose several problems, Feng et al. discloses a method of treating or preventing rheumatoid arthritis Bacteroides (par. [0009]). In an embodiment, the Bacteroides is Bacteroides thetaiotaomicron (par. [0011], [0045]). In one particular embodiment, the Bacteroides is at least one selected from the group consisting of B. thetaiotaomicron ATCC 29148, B. thetaiotaomicron ATCC 700349, and B. thetaiotaomicron ATCC 29741 (par. [0012], [0046]).
One aspect of Feng et al. is a pharmaceutical composition comprising the Bacteroides and a pharmaceutically acceptable adjuvant. By providing the pharmaceutical composition to animals, the occurrence of arthritis is significantly inhibited and the symptoms of arthritis are significantly alleviated including the reduction of joint swelling (par. [0013], [0048]).
In the pharmaceutical composition, the Bacteroides amounts to 1x10-1x1020 CFU/g (when formulated as a solid) or 1x10-1x1020 CFU/ml (when formulated as a liquid), preferably 1x106-1x1011 CFU/g or CFU/ml (par. [0016]-[0017]). The pharmaceutically acceptable adjuvant is at least one selected from the group consisting of a carrier, an excipient, a diluent, a lubricant, a wetting agent, an emulsifier, a suspension stabilizer, a preservative, a sweetener, and a fragrance (par. [0019]-[0020], [0054]-[0055]). In an embodiment, the composition is a medicine having the form of at least one selected from the group consisting of granules, capsules, tablets, powders, oral liquids, suspensions, and emulsions (par. [0022], [0057]). The composition can also be provided as food such as in the form of dairy products, beverages, and health supplements (par. [0024], [0059]), or as feed (par. [0033], [0068]).
Working examples show the effects of the Bacteroides strains on mouse model for arthritis. Compared to the control group, model mice administered with either B. thetaiotaomicron ATCC 29148, B. thetaiotaomicron ATCC 700349, or B. thetaiotaomicron ATCC 29741 for 4 weeks were found to exhibit significant inhibition of the occurrence of arthritis and reduction of the swelling of mouse feet (par. [0120]). Moreover, the three B. thetaiotaomicron strains significantly inhibited the secretion of inflammatory factors IL-12, IFN-[Symbol font/0x67] and TNF-[Symbol font/0x61] in the culture supernatant of spleen cells (par. [0128]). With their anti-inflammatory effects, these B. thetaiotaomicron strains are can inhibit the onset of arthritis and decrease its symptoms (par. [0132]).
Feng et al.’s method reads on the instant application as follows:
Regarding claim 38: providing to an animal a pharmaceutical composition comprising at least one of B. thetaiotaomicron strain ATCC 29148, ATCC 700349, or ATCC 29741 is equivalent to the step “administering to said subject a pharmaceutical composition that comprises an amount of a Bacteroides thetaiotaomicron bacteria strain deposited under accession number NCIMB 42341”.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant' strain differs, and if so to what extent, from the strains discussed in a reference. Accordingly, it has been established that the prior art strains, which have the same taxonomic classification and share the property of being able to inhibit inflammation and treat/prevent rheumatoid arthritis, demonstrate a reasonable probability that either one of them is identical to the recited strain. Thus, the burden of establishing novelty by objective evidence is shifted to the applicant.
            Merely because a characteristic of a known strain is not disclosed in a reference does not make the known strain patentable. The known strain possesses inherent characteristics which might not be displayed in the tests used the reference.  However, 
Regarding claim 39: reduction of swelling or inhibition of inflammation meets “wherein said administering of said pharmaceutical composition reduces inflammation in a tissue or organ”.
Regarding claim 41: treating or preventing rheumatoid arthritis satisfies “wherein said inflammatory disorder is selected from the group consisting of inflammatory bowel disorder (IBD), colitis, rheumatoid arthritis…”
Regarding claim 44: decrease in expression of inflammatory cytokines is the same as “wherein said administering of said pharmaceutical composition is sufficient to reduce an expression of at least one pro-inflammatory gene in said subject relative to an amount prior to said administering”.
Regarding claim 45: inhibition of IL-12, IFN-[Symbol font/0x67], and TNF-[Symbol font/0x61] fulfills “wherein said at least one pro-inflammatory gene is selected from the group consisting of IL1-[Symbol font/0x62], IL4, IL5, IL6, IL8, IL12, IL13, IL17, IL21, IL22, IL23, IL27, IFN, CCL2, CCL3, CCL5, CCL20, CXCL5, CXCL10, CXCL12, CXCL13, TNF-[Symbol font/0x61], and any combination thereof”.
Regarding claims 46-48: the method of claim 38 is further required to “increase an expression of at least one pro-barrier integrity gene in said subject relative to an amount prior to said administering” (claim 46), wherein the pro-integrity barrier is further limited to “the group consisting of Retnlg, Retnlb, Si, Defa24, Hsdllb2, Hsdl7b2, and Nrldl” (claim 47); or “increase an amount of regulatory T cells in a section of an alimentary canal relative to an amount prior to said administering” (claim 48).
et al. does not explicitly teach the limitations of these claims.
But according to MPEP 2112(II), inherent features do not need to be known at the time of invention. Moreover, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In this case, the Feng et al.’s method is the same as the claimed method and it can be expected that the administration of the pharmaceutical composition comprising the B. thetaiotaomicron strain(s) would necessarily yield the same effects.
Regarding claim 49: the embodiment of the pharmaceutical composition being a capsule corresponds to “wherein said pharmaceutical composition is encapsulated”.
Regarding claim 50: the composition being a medicine such as in the form of capsules, tablets, and oral liquids indicates that it suitable for oral administration, thereby meeting the limitation “wherein said pharmaceutical composition is formulated for oral delivery”.
Regarding claim 52: the preferred embodiment of Bacteroides being present in the amount of 1 x 106 - 1 x 1011 CFU/g reads on “wherein said amount comprises from about 1 x 103 to about 1 x 1012 CFU/g of said Bacteroides thetaiotaomicron bacteria strain”.
Bacteroides bacterial strains were cultured and then administered, suggesting that the cells were “live and viable” as claimed.
Regarding claim 54: the pharmaceutical composition comprising one or more of the disclosed B. thetaiotaomicron strains (which indicates there can be two or three strains) satisfies “further comprising an additional bacteria strain”.
	
Claims 38-50, 52-54, and 56 are rejected under 35 U.S.C. 103 as obvious over Feng et al. (Pub. No. CN 104546935 A; English translation) in view of Kelly [I] (Pub. No. US 2003/0133875 A1).
	Feng et al.’s teachings are set forth above and applied herein.
	The disclosed method is comparable to the following claims:
Regarding claim 40: the inflammatory disorder in the method of claim 38 is further required to affect “a section of an alimentary canal or an epithelial cell; and wherein said administering reduces inflammation of said section of said alimentary canal or said epithelial cell”.
Feng et al. does not teach the limitation of the instant claim.
Kelly [I] states that non-pathogenic bacteria normally colonizing the human intestine cam attenuate epithelial inflammatory gene expression by altering both the nucleocytoplasmic distribution of PPAR[Symbol font/0x67] and the transcriptional activity of NF-[Symbol font/0x6B]B (par. [0006]). Thus, such non-pathogenic bacteria can be used to modulate inflammatory responses and treat/prevent inflammatory disorders (par. [0007]). Kelly [I] teaches a method to attenuate the inflammatory response of intestinal cells by administering a therapeutically effective dose of B. thetaiotaomicron or a component thereof (par. B. thetaiotaomicron is delivered to the site of action in the gastrointestinal tract by oral administration in any appropriate formulation or carrier (par. [0036]). In the working examples, inflammatory gene expression was assessed in Caco-2 cells that were either non-infected, infected with Salmonella enteritidis alone, infected with B. thetaiotaomicron alone, or infected with both bacteria. Results demonstrated that B. thetaiotaomicron attenuated the level of expression of TNF-[Symbol font/0x61], IL-8, MIP-2[Symbol font/0x61], and COX-2 (par. [0123]-[0124]). B. thetaiotaomicron was found to be suppress inflammatory cytokines in in vitro model and in vivo rat infection model (par. [0130]-[0132]; [0231]). Kelly [I] concludes that B. thetaiotaomicron reduces Salmonella infection by acting on the gut, particularly by modulating the host’s inflammatory response against infection that are potentially detrimental to gut integrity (par. [0232], [0238]-[0239]). 
Based on the teachings of Kelly [I], a person with ordinary skill in the art would have modified Feng et al.’s method by delivering it to the gastrointestinal tract of a subject via oral administration with reasonable expectation that it would treat or prevent the inflammatory response of intestinal cells. Such modification is predicted to allow treatment or prevention of conditions other than rheumatoid arthritis, such as Crohn’s disease and IBS. The rationale to support obviousness is that all claimed elements were known in the prior art and combing them by known methods with no change in their respective functions would have yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
et al. is obvious over Kelly [I].
Regarding claims 42-43: the B. thetaiotaomicron being able to reduce the severity of infection by Salmonella enteritidis in intestinal cells is analogous to “wherein said administering of said pharmaceutical composition reduces disruption to a colon of said subject” and “reduces or prevents disruption to an integrity of a mucosal epithelium”.
Regarding claim 56: the modified method’s suitability for treating/preventing not only rheumatoid arthritis but also Crohn’s disease and Irritable Bowel Syndrome fulfills the limitations of the instant claim (see rejection for claim 38, which is applied herein), wherein the “disorder is selected from the group consisting of type I diabetes, coeliac disease, atopic dermatitis, rhinitis, pouchitis, functional dyspepsia, atopic diseases, necrotising enterocolitis, non-alcoholic fatty liver disease, gastrointestinal infection, and any combination thereof”.


Claims 38-39, 41, and 44-55 are rejected under 35 U.S.C. 103 as obvious over Feng et al. (Pub. No. CN 104546935 A; English translation) in view of Kelly [II] (Pub. No. WO 2013/050792 A1).
	The teachings of Feng et al. are described previously and applied herein.
	The disclosed method is similar to the claims below:
	Regarding claims 51 and 55: the additional bacteria strain in the method of claim 54 is specified to be “Roseburia hominis” (claim 55).
Feng et al. is different from the instant claim in that it does not teach having R. hominis in the pharmaceutical composition.
Roseburia hominis is important in immunoregulation and metabolic activity in the gut. R. hominis provides the benefits of promoting gut health via restoration of immune homeostasis, improving intestinal microbiota, regulating the innate immune system and adaptive immune system, as well promoting Tregs and immune tolerance of a subject (page 2). Thus, R. hominis can be employed to treat in inflammatory disorder such as arthritis, Crohn’s disease, and IBS (par. 10). A person with ordinary skill in the art would have therefore been motivated by Kelly [II] to supplement the B. thetaiotaomicron-containing pharmaceutical composition used in Feng et al.’s method with R. hominis and predict that it would promote microbial balance in the gut, regulate the immune system, and help treat inflammatory disorders. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Furthermore, Kelly [II] teaches formulating the bacteria as a probiotic composition that can be orally administered such as in the form of a capsule (page 27) and can have acceptable carriers/diluents and coating agent (pages 30-31). Enterically-coated capsules are conventional in the art and are described in Remington’s Pharmaceutical Sciences (pages 30-31). Given that the bacterial cells are target to reach the gut, it would have been obvious for one in the art to further alter the modified method by providing the composition as an enterically-coated capsule. Such modification satisfies the limitation of claim 51.
et al. in view of Kelly [II].

Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224.  The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651